—In a family offense proceeding pursuant to Family Court Act article 8, the petitioner appeals from an order of the Family Court, Kings County (Freeman, J.), dated May 3, 2000, which dismissed the petition.
Ordered that the order is affirmed, with costs.
It is well settled that “the conduct of a trial, including the question of adjournments, is within the sound discretion of the trial court” (Spodek v Lasser Stables, 89 AD2d 892; see, Gandelman v Gandelman, 90 AD2d 494; Matter of Anthony M., 63 NY2d 270, 283; Matter of Hogan v Hogan, 271 AD2d 533; Matter of Carolina P., 232 AD2d 564). Contrary to the petitioner’s contention, the Family Court providently exercised its discretion in denying her request for an adjournment under the circumstances of this case (see, Matter of Hogan v Hogan, supra; Matter of McEwen [Gerri L.] v Donnie R.O., 192 AD2d 708). Friedmann, J. P., Goldstein, H. Miller and Schmidt, JJ., concur.